SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BOSTON BRUSSELS CHICAGO DALLAS GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. kblauch@sidley.com (212) 839-5548 FOUNDED 1866 June 25, 2015 Katherine Hsu Office Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 and Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 Forms 10-K/A for the Fiscal Year Ended December 31, 2014 Filed: May 20, 2015 File Nos. 333-180779-05 and 333-180779-07 Dear Ms. Hsu: On behalf of Morgan Stanley Capital I Inc. (the “Registrant”), we thank you for your letter of June 18, 2015 concerning the Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 Form 10-K/A and the Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 Form 10-K/A for the fiscal year ended December 31, 2014.We have reviewed and discussed your letter with representatives of the Registrant, which has instructed us to submit the responses set forth in this letter on its behalf.For your convenience, each comment of the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Staff”) is repeated in italics below.Capitalized terms used but not defined herein are defined by reference to our prior letter of May 20, 2015. Forms 10-K/A of Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 and Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 1.
